PROB 12A
(7/93)

                                 United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
Name of Offender: Akeem Cauthen                                                        Cr.: 18-00416-001
                                                                                      PACTS #: 5055973

Name of Sentencing Judicial Officer:     THE HONORABLE SUSAN D. WIGENTON
                                         UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 10/24/2018

Original Offense:   18 U.S.C. § 1709 - Theft of Mail

Original Sentence: 36 months probation

Special Conditions: Drug Testing and Treatment, Financial Disclosure, Life Skills Counseling, No New
Debt/Credit, Special Assessment $100.00, Motor Vehicle Compliance, Location Monitoring Program (six
months), Support Dependents

Type of Supervision: Probation                                Date Supervision Commenced: 10/24/2018

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

 1                   The offender has violated the following special condition: ‘You must refrain
                     from the illegal possession and use of drugs, including prescription
                     medication not prescribed in your name, and must submit to urinalysis or
                     other forms of testing to ensure compliance. It is further ordered that you
                     must submit to evaluation and treatment, on an outpatient or inpatient
                     basis, as approved by the U.S. Probation Office. You must abide by the
                     rules of any program and must remain in treatment until satisfactorily
                     discharged by the Court. You must alert all medical professionals of any
                     prior substance abuse history, including any prior history of prescribed
                     drug abuse. The U.S. Probation Office will supervise your compliance
                     with this condition.’
                     On March 15, 2019, Cauthen submitted a urinalysis which yielded a positive
                     result for marijuana. Cauthen admitted to using marijuana and signed an
                     admission of drug use form. The most recent urinalysis submitted on January
                     17, 2020 yielded negative results.


U.S. Probation Officer Action:

At this time, we are requesting no formal Court action be taken. To date, all previous and post urinalysis
submitted by Cauthen yielded negative results. The most recent urinalysis submitted on January 17, 2020
yielded negative results. He is cooperative with the probation office, maintained stable residence,
                                                                                        Prob 12A – page 2
                                                                                          Akeem Cauthen

employment, and satisfied the special conditions of location monitoring and motor vehicle compliance as
ordered by the Court. We will continue to monitor Cauthen and his compliance with his conditions of
probation. We recommend presentation of the attached Probation Form 12A to Cauthen as a written
reprimand issued under the authority of the Court. If his non-compliance continues, the Court will be
notified immediately.


                                                                Respectfully submitted,
                                                                    Elisa Martinez
                                                                By: Elisa Martinez/jm
                                                                     Supervising U.S. Probation Officer
                                                                Date: 03/24/2020

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other

                                                                s/Susan D. Wigenton

                                                          HON. SUSAN D. WIGENTON
                                                                  U.S.D.J.

                                                                March 31, 2020
                                                                             Date
